Citation Nr: 1018421	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-29 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for varicose saphenous 
vein, post operative excision thrombosed rupture saphenous 
vein tributary, left knee; postoperative vein stripping left 
leg (varicose veins), currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & D.S.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in January 2010.

At his January 2010 hearing, the Veteran mentioned problems 
with his pelvis, hips, and low back, which he felt were 
secondary to the service-connected varicose veins.  These 
matters are REFERRED to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's last VA examination was three years ago, in 
July 2007.  At that time, no swelling or pain of the leg were 
reported.  However, at the Veteran's January 2010 hearing, he 
explained that the left leg is noticeably bigger than the 
right due to swelling and that he is in near constant pain.  
Hence, a more contemporaneous VA examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous"). 
 
Also at the January 2010 hearing, the Veteran reported that 
he has received treatment for his varicose veins at various 
VA medical centers (VAMCs) across Florida, including those in 
Orlando and Tampa.  Complete records from these facilities 
must be obtained.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records from the 
Orlando VAMC and Tampa VAMC.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of left leg varicose veins.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical and describe the 
current severity of left leg varicose 
veins.  In particular, the examiner 
should note any persistent edema, 
stasis pigmentation, eczema, 
subcutaneous induration, or ulceration.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC should review the VA 
examination report and take any steps 
necessary, including a new VA 
examination or an addendum, to insure 
its adequacy.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


